United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2188
Issued: May 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated July 1, 2009. Under 20 C.F.R. § 501.3(e), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left ganglion cyst condition in the performance
of duty.
FACTUAL HISTORY
On August 13, 2008 appellant, a 35-year-old mail carrier, filed an occupational disease
claim alleging that she developed a ganglion cyst causally related to her federal employment.
On August 19, 2008 the Office advised appellant that it required factual and medical
evidence to determine whether she was eligible for compensation benefits. It asked her to submit
a comprehensive report from a treating physician describing her symptoms, the medical reasons

for her condition, and an opinion as to whether her claimed condition was causally related to her
federal employment. The Office requested that appellant submit this evidence within 30 days.
Appellant did not respond.
By decision dated October 6, 2008, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence to establish that she sustained a left ganglion cyst
condition due to her employment.
On October 14, 2008 appellant submitted a July 10, 2008 x-ray report of her left wrist.
The report listed under clinical information “repetitive motion.” The x-ray results showed no
fracture or dislocation and found that the soft tissues were normal. Appellant also submitted an
August 26, 2008 treatment note from an unidentified physician who advised that appellant had
surgery on her left wrist which required that she be placed off work from July 22 to
August 27, 2008. The signature on the note is not legible.
In an August 26, 2008 report, Dr. Aaron Pelletier, a specialist in surgery, stated that he
examined appellant two weeks after her surgery for excision of a left wrist volar ganglion cyst.
He stated that she was doing well without complaint except for some intermittent pain radiating
down her palm and some tightness in her fingers. On examination, appellant’s incision was well
healed with a moderate amount of residual edema, good flexion, extension, and radial and ulnar
deviation of her wrist. Dr. Pelletier also noted good flexion and extension of her fingers with
good grip and pinch strength. He advised that appellant should be able to return to her usual job
as a mail carrier the following day. Dr. Pelletier stated that her postoperative swelling would
continue to subside with expected alleviation of her symptoms.
In a July 22, 2008 report, Dr. Daniel P. Mass, Board-certified in orthopedic surgery,
listed a history that appellant had noticed increased swelling on the volar aspect of her left wrist
approximately two to three weeks previously. Appellant was unable to recall any specific
inciting trauma but had noticed increasing wrist pain which she believed was aggravated by her
work. Dr. Mass noted a history of osteoarthritis. On examination, there was a multilobulated
mass on the volar aspect of the left wrist which exhibited minimal tenderness to palpation.
Dr. Mass diagnosed a volar ganglion of the left wrist. Appellant had surgery to remove the left
ganglion cyst on her left wrist on August 14, 2008.
On October 10, 2008 appellant requested an oral hearing, which was held on
April 14, 2009.
By decision dated July 1, 2009, an Office hearing representative affirmed the October 6,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
1

5 U.S.C. §§ 8101-8193.

2

was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed left ganglion cyst condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
Appellant has attributed a left wrist ganglion cyst to her federal employment. The record
reveals that she underwent surgery on August 14, 2008.
Appellant submitted reports from Dr. Pelletier and Dr. Mass, who noted findings of pain
and swelling on the volar aspect of her left wrist and diagnosed a left ganglion cyst. Neither of
the physicians, however, provided a rationalized medical opinion addressing how the left wrist
ganglion cyst was caused by appellant’s work as a letter carrier.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

On July 22, 2008 Dr. Mass reported the history that appellant had noticed her wrist
became more painful, but did not know of any specific trauma. He found a multilobulated mass
on the volar aspect of the left wrist and diagnosed a volar ganglion cyst. Dr. Mass noted
appellant’s belief that her condition was aggravated by her work. However, he did not address
the issue of causal relation or explain how appellant’s work would cause or contribute to the
diagnosed condition. Dr. Mass’ report is of limited probative value as it does not contain any
medical rationale explaining how appellant’s job duties caused the left wrist ganglion cyst. He
did not provide an adequate medical opinion to establish that appellant’s claimed condition is
causally related to her employment.
Dr. Pelletier examined appellant two weeks after her left wrist surgery and found that she
was well healed with a good range of motion and strength. He advised that she had intermittent
pain radiating down her palm and some tightness in her fingers. Dr. Pelletier released her to
return to work at her usual job. His report is of limited probative value, however, it does not
contain any medical explanation on how or why appellant’s left ganglion cyst condition was
related to factors of her federal employment.6 The weight of medical opinion is determined by
the opportunity for and thoroughness of examination, the accuracy and completeness of the
physician’s knowledge of the facts of the case, the medical history provided the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.7 Dr. Pelletier
did not provide any description of appellant’s job duties or explain the medical process through
which such duties would be competent to cause the claimed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
CONCLUSION
The Board finds that appellant failed to establish that her left wrist ganglion cyst
condition was sustained in the performance of duty.

6

William C. Thomas, 45 ECAB 591 (1994).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 1, 2009 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: May 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

